Citation Nr: 0508238	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability 
as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.


FINDING OF FACT

The weight of the medical evidence reflects that the 
veteran's currently-diagnosed left knee disorder is not 
related to his service-connected right knee disability.


CONCLUSION OF LAW

A left knee disorder is not shown to be proximately due to a 
service-connected right knee disability.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.310 (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2004).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The veteran contends, in essence, that his current left knee 
disorder is related to a service-connected right knee 
disability.

The veteran underwent arthroscopic surgery on the left knee 
in September 2001 after he fell the previous March and 
twisted his knee.  Outpatient medical records show treatment 
for, among other things, on-going left knee pain.  However, 
none of the veteran's treating physicians has never 
established a causal relationship between his service-
connected right knee disability and left knee symptomatology.

In October 2001, the veteran filed a claim for a temporary 
total rating based on the left knee surgery.  Because the 
left knee was not service-connected, the claim was denied.  
In March 2002, he filed the current claim for secondary 
service-connection.

In a June 2002 VA joints examination report, the examiner 
reported that a May 2001 clinic note indicated the veteran 
had a past history of gradual onset posterior medial joint 
line pain in the left knee associated with instability.  The 
examiner related that a June 2001 MRI showed a medial 
meniscus tear of the left knee, and the veteran underwent 
surgery on his left knee in September 2001.  

The veteran related that he wore a knee brace on his service-
connected right knee constantly.  He indicated that he fell 
one month after his left knee surgery and sustained an injury 
to the left knee.  He described on-going pain in the left 
knee, and increased fluid on the knee, but denied 
instability.  He felt that his left knee did not reach a 
point of recovery after the surgery because of the fall.

After a physical examination, the examiner diagnosed, among 
other things, residual injury/surgery to the left knee, 
remote medial meniscectomy, plica resection, and loss of 
range of motion.  The examiner concluded:

Lack of trauma stated in history . . . 
and gradual onset makes it unlikely that 
the right knee condition caused the left 
knee condition.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history, or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

Next, while the veteran has stated that he believes his right 
knee disability caused his left knee symptomatology, there is 
nothing in the medical evidence supporting that position.  
The mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
establish that a right knee disability caused a left knee 
disorder cannot support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, and the VA examination report, in light of 
the applicable law, and finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of medical evidence fails to support the veteran's claim for 
secondary service-connection, the Board is unable to grant 
the benefit sought.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2002, prior to the initial 
adjudication of his claim in July 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The April 2002 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claim.  In addition, 38 C.F.R. 
§ 3.159(b)(1) was cited in the November 2003 statement of the 
case.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
issue on appeal was obtained in June 2002.  The available 
medical evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

The claim for entitlement to service connection for a left 
knee disability as secondary to a service-connected right 
knee disability is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


